AURELIO STRENGHTENS BOARD OF DIRECTORS



LITTLETON, COLORADO, April 21, 2008

News Release #08-09





Aurelio Resource Corporation

(OTCBB : AULO, Frankfurt : F3RA) reports that Stephen R. Stine has stepped down
from the Board of Directors and has also resigned his position as Chief
Operating Officer, but has agreed to remain involved with Aurelio on a
consulting basis for metallurgical and processing-related matters.





Aurelio's President Stephen B. Doppler stated that "We thank Mr. Stine for his
valuable contributions during this formative period of the Company, and wish him
success in his future endeavors."



About the Company

Aurelio Resource Corporation

is a mineral exploration company focused on fast-track development of its
wholly-owned Hill Copper-Zinc Project, which the Company believes contains a
number of low-cost, bulk-tonnage, open-pit-mineable deposits close to surface
containing significant amounts of copper, zinc, silver and gold. The Company has
previously announced an independent estimate of the mineralized material at the
MAN Area of the Project totaling 63.8 million tons at an average grade of 0.56%
copper-equivalent. Aurelio has also acquired the rights to explore, and an
option to purchase, the Gavilanes gold porphyry deposit in Durango, Mexico.





On behalf of the Board of Directors of Aurelio Resource Corporation



Contacts

:



Stephen Doppler Diane Dudley

President & CEO Investor Relations

303-795-3030 303-945-7273 (direct)

800-803-1371 303-945-7270 (fax)



For additional information, please visit our website (www.AurelioResource.com)
and/or send an email to DianeD@AurelioResource.com.



Legal Notice Regarding Forward Looking Statements

Statements in this news release that are not historical are forward-looking
statements. Forward looking statements are statements that are not historical
facts and are generally, but not always, identified by the words "expects",
"plans", "anticipates", "believes", "intends", "estimates", "projects", "aims",
"potential", "goal", "objective", "prospective", and similar expressions, or
that events or conditions "will", "would", "may", "can", "could" or "should"
occur. Information inferred from the interpretation of drilling results and
information concerning mineral resource estimates may also be deemed to be
forward-looking statements, as it constitutes a prediction of what might be
found to be present when and if a project is actually developed. Forward-looking
statements in this news release include: that our property contains a number of
potentially low-cost, bulk-tonnage, open-pit-mineable deposits close to surface
containing significant amounts of copper, zinc, silver and gold.



It is important to note that the Company's actual outcomes may differ materially
from those statements contained in this press release. Factors which may delay
or prevent these forward looking statements from being realized include
misinterpretation of data; that we may not be able to keep our qualified
personnel; that funds expected to be received may not be; that our estimates of
mineral resources are inaccurate; uncertainties involved in the interpretation
of drilling results and other tests and the estimation of resources; that we may
not be able to get equipment or labor as we need it; that we may not be able to
raise sufficient funds to complete our intended exploration, purchase, lease or
option payments; that our applications to drill may be denied; that weather,
logistical problems or hazards may prevent us from exploration; that analysis of
data cannot be done accurately and at depth; that results which we have found in
any particular location are not necessarily indicative of larger areas of our
property; and that despite encouraging data there may be no commercially
exploitable mineralization on our properties. Readers should refer to the risk
disclosures outlined in the Company's most-recent Form 10-K and Form 10-Q
Reports filed with the Securities and Exchange Commission.



 